Citation Nr: 0312450	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-20 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
left eye retinal detachment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.  Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1994 to 
August 1995, and from September 1997 to August 1998.  

The present matter comes before the Board of Veterans' 
Appeals (Board) from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO granted service 
connection for residuals of a left eye retinal detachment.  


REMAND

Subsequent to the veteran's appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

In May 2002 and April 2003, the Board undertook additional 
development of the issue listed on the front page of this 
remand pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  That regulation was invalidated by the 
United States Court of Appeals for the Federal Circuit  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The development has been 
completed.  

In a December 2001 supplemental statement of the case, the 
veteran was provided with the provisions of 38 C.F.R. § 3.159 
(2002).  However, the veteran has not been explicitly 
informed of what evidence he is responsible for obtaining and 
what evidence VA will undertake to obtain. 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran has identified being examined for his left eye 
disability at the VA medical center (VAMC) in Salem, 
Virginia, in July 2000 and September 2001.  The July 2000 
examination report is associated with the claims file.  A 
review of clinical notes from the VAMC Salem reflects 
reference to the veteran having been examined on September 
28, 2001, but the report of the evaluation is not in the 
claims file.  

Additionally, the veteran underwent a VA examination in May 
2003.  The examiner noted at that time that the veteran's 
acuity in his right eye corrected was 20/15 and in his left 
eye corrected 20/20+2.  The examiner also noted that the 
veteran had a demonstrable visual field restriction, which 
correlated to the retinal scarring and distortion resulting 
from his retinal detachment and surgical repair.  

In order to evaluate contraction of visual field, the rating 
schedule requires that an examiner record the extent of the 
remaining visual fields in each of the eight 45 degree 
principal meridians (The eight principle meridians are 
temporally, down temporally, down, down nasally, nasally, up 
nasally, up, as well as up temporally).  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
Table III.  The degrees lost are then added together to 
determine total degrees lost.  This is subtracted from 500, 
the normal total.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
eight represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a (2002).

In the May 2003 examination report, the examiner noted 
temporal, inferior, superior and nasal field restrictions for 
both Confrontation fields and Goldman Visual fields.  The 
examiner did not report findings specific to all eight 
meridians.  Without findings specific to the eight principle 
meridians, the veteran's claim cannot be properly rated.  
Thus, an additional examination is required.  

In view of the Federal Circuit's opinion and in light of the 
change in regulation, as well as the need for an additional 
development, the case must be remanded for the following:. 

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claim.  The veteran is advised that he 
has up to one year after such notice to 
submit additional evidence and that the 
Board will not be able to adjudicate his 
claim prior to the expiration of the one-
year time period unless he indicates that 
he has no additional evidence to submit 
or waives the one-year period.  

2.  The veteran should be asked to identify 
any medical care providers, VA and non-VA, 
which have evaluated or treated him, since 
September 2001, for his disability.  In 
particular, the RO should obtain a copy of 
the September 28, 2001, eye evaluation from 
the VAMC Salem.  If, after making reasonable 
efforts to obtain any records the RO is 
unable to secure same, the RO should notify 
the appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran must then 
be given an opportunity to respond.  

3.  The RO should ask the examiner who 
conducted the veteran's May 12, 2003 eye 
examination at the Salem, Virginia VAMC 
to provide the Goldman Perimeter Chart 
made during the examination, and to 
report the veteran's visual field extent 
at the eight principal meridians-
temporally, down temporally, down, down 
nasally, up nasally, up, up temporally.  
If the examiner is unable to provide this 
information, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an eye 
examination.  The examiner should provide 
a Goldman Perimeter chart and report the 
veteran's visual field extent at the 
eight principal meridians.  The examiner 
should review the claims folder prior to 
completing the examination report.

4.  If the benefit sought continues to be 
denied the RO should issue a new 
supplemental statement of the case 
considering all evidence received since 
the last supplemental statement of the 
case in December 2001.

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


